          Case 4:15-cv-00019-JGZ Document 266 Filed 01/04/21 Page 1 of 6




 1   JEAN E. WILLIAMS, Deputy Assistant Attorney General
     U.S. Department of Justice
 2
     Environment and Natural Resources Division
 3   SETH M. BARSKY, Section Chief
     BRIDGET KENNEDY McNEIL, Senior Trial Attorney
 4
     Wildlife and Marine Resources Section
 5   999 18th St., South Terrace, Suite 370
     Denver, CO 80202
 6
     Ph: 303-844-1484
 7   bridget.mcneil@usdoj.gov
 8
     Attorneys for Federal Defendants
 9   (additional counsel on signature page)
10                        IN THE UNITED STATES DISTRICT COURT
11
                                 FOR THE DISTRICT OF ARIZONA
12
13
     Center for Biological Diversity, et al.,   )   No. 4:15-cv-00019 JGZ (LEAD)
14                                              )   No. 4:15-cv-00179-JGZ (C)
15          Plaintiffs,                         )   No. 4:15-cv-00285-JGZ (C)
                                                )
16   v.                                         )   STATUS REPORT
17                                              )
     Sally M.R. Jewell, et al.,                 )
18                                              )
19          Federal Defendants,                 )
                                                )
20   Safari Club International, et al.,         )   No. 4:16-cv-0094-JGZ
21                                              )
            Plaintiffs,                         )
22                                              )   STATUS REPORT
23
     v.                                         )
                                                )
24   Sally M.R. Jewell, et al.                  )
                                                )
25
            Federal Defendants.                 )
26
27
28
          Case 4:15-cv-00019-JGZ Document 266 Filed 01/04/21 Page 2 of 6




 1          As part of the Court’s final judgment in the above-captioned cases, the Court
 2
     ordered that, during the remand period, Federal Defendants shall submit semi-annual
 3
     reports, dated January 1 and July 1 of each year, informing this Court and all parties of
 4
 5   their progress towards finalizing a revised 10(j) rule. See ECF No. 244 (Case 4:15-cv-
 6
     00019-JGZ). Federal Defendants hereby submit this fourth status report.
 7
            1. In its July 1, 2020 status report, Federal Defendants informed the Court and the
 8
 9             parties that its ability to publish a notice of availability of the proposed revised
10             rule and draft supplemental environmental impact statement (“SEIS”) had been
11
               impacted by the covid-19 pandemic. The report also stated that the U.S. Fish
12
13             and Wildlife Service (“Service”) held a 60-day comment period ending June
14             15, 2020, for its Notice of Intent to develop a SEIS and received over 87,000
15
               comments during scoping. Furthermore, the Service described potential
16
17             alternatives to in-person meetings and forums, requiring contracts and

18             logistical support that were not accounted for in the initial remand timeline.
19
            2. Since the July 2020 status report, the Service’s Mexican Wolf Recovery
20
21             Program has made progress toward revising the experimental population

22             designation for the Mexican wolf in a revised 10(j) rule.
23
            3. It took the Service approximately two months longer than anticipated to sort,
24
               review, and synthesize comments on the Notice of Intent, resulting in a 60+
25
26             page synthesis of public comments that will be incorporated into the Draft
27
               SEIS with the Service’s responses.
28

                                                   1
     Case 4:15-cv-00019-JGZ Document 266 Filed 01/04/21 Page 3 of 6




 1    4. Since the previous status report, 10 additional entities have accepted the
 2
         Service’s request to serve as Cooperating Agencies in the development of the
 3
         SEIS. Currently, 24 entities have accepted the Service’s request, including
 4
 5       seven Federal agencies; four state agencies; four counties in Arizona, including
 6
         the Eastern Arizona Counties Organization that represents an additional two
 7
         counties that did not join individually; and nine counties in New Mexico. The
 8
 9       State of Utah, which the Service did not initially request as a Cooperating
10       Agency, requested to serve during the scoping period and was accepted as a
11
         Cooperating Agency on September 3, 2020.
12
13    5. The Service held numerous Cooperating Agency meetings via video and
14       teleconference between July and December 2020, covering items such as the
15
         review of public comments received during the scoping process, the selection
16
17       of alternatives to be analyzed in the draft SEIS, elements of the proposed rule,

18       and the drafting and review of particular sections of the draft SEIS.
19
      6. Additionally, the Service held two Tribal Working group meetings, open to all
20
21       tribes in Arizona and New Mexico, to provide updates on the rule revision

22       process and to discuss tribal concerns.
23
      7. At this point, the Service is close to finalizing a proposed revised rule and
24
         continues to work with the Cooperating Agencies on the draft SEIS, including
25
26       the development of additional data.
27
28

                                            2
     Case 4:15-cv-00019-JGZ Document 266 Filed 01/04/21 Page 4 of 6




 1    8. Looking forward, the Service anticipates at least two more meetings with the
 2
         Cooperating Agencies before publishing the draft SEIS for public review and
 3
         comment. The Service will also need to follow the internal review and
 4
 5       approval processes prior to publishing a draft proposed rule and the draft SEIS
 6
         for public comment. The Service intends to solicit peer reviewers as well as
 7
         planning public meetings during the public comment period.
 8
 9    9. Based on the work remaining, the ongoing pandemic, and the anticipated
10       significant public interest, the Service is unlikely to finalize the rule revision
11
         process by the current May 2021 deadline. In January 2021, the Service will
12
13       develop a new timeline and seek a mutually-agreeable extension request with
14       the plaintiffs or timely move the Court for an extension, if an agreement cannot
15
         be reached.
16
17
18    Respectfully submitted this 4th day of January, 2021,
19
20                                JEAN E. WILLIAMS, Deputy Asst. Attorney General
21                                SETH M. BARSKY, Section Chief

22                                       /s/ Bridget Kennedy McNeil
23
                                  BRIDGET KENNEDY McNEIL, Trial Attorney
                                  United States Department of Justice
24                                Environment and Natural Resources Division
                                  Wildlife and Marine Resources Section
25
                                  999 18th St., South Terrace, Suite 370
26                                Denver, CO 80202
                                  Ph: 303-844-1484
27
                                  bridget.mcneil@usdoj.gov
28

                                             3
     Case 4:15-cv-00019-JGZ Document 266 Filed 01/04/21 Page 5 of 6




 1                            CLIFFORD E. STEVENS, JR.
                              United States Department of Justice
 2
                              Environment and Natural Resources Division
 3                            601 D Street NW
                              Washington, DC 20004
 4
                              202-353-7548
 5                            clifford.stevens@usdoj.gov
 6
                              ANDREW A. SMITH (NM Bar. 8341)
 7                            Senior Trial Attorney
                              Natural Resources Section
 8                            c/o United States Attorney’s Office
 9                            201 Third Street, N.W., Suite 900
                              P.O. Box 607
10                            Albuquerque, New Mexico 87103
11                            Ph: 505-224-1468
                              andrew.smith@usdoj.gov
12
13                            Attorneys for Federal Defendants
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                       4
          Case 4:15-cv-00019-JGZ Document 266 Filed 01/04/21 Page 6 of 6




 1                                CERTIFICATE OF SERVICE
 2          I hereby certify that on January 4, 2021, I electronically transmitted the preceding
 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 4   Notice of Electronic Fling on all counsel of record.
 5
 6                                                   /s/ Bridget Kennedy McNeil
                                               BRIDGET KENNEDY McNEIL
 7                                             U.S. DEPARTMENT OF JUSTICE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  5
